392 U.S. 661
88 S.Ct. 2291
20 L.Ed.2d 1352
John D. WADEv.Howard YEAGER, Warden.
No. 857, Misc.
Supreme Court of the United States
October Term, 1967.
June 17, 1968

John G. Thevos, for respondent.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Third Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States Court of Appeals for the Third Circuit for further consideration in light of Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476.


2
Mr. Justice BLACK dissents.


3
Mr. Justice HARLAN and Mr. Justice WHITE dissent for reasons stated in Mr. Justice White's dissenting opinion in Bruton v. United States, 391 U.S. 123, 138, 88 S.Ct. 1620, 1629, 20 L.Ed.2d 476 (1968).